EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION1350 AS ADOPTED PURSUANT TO SECTION906 OF THE SARBANES-OXLEY ACT OF 2002 I, Chia Hsun Wu, Chief Executive Officer of Uni Core Holdings Corporation (Company), do hereby certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that to the best of my knowledge: • the Quarterly Report on Form10-Q of the Company for the quarter ended September 30, 2013(Report) fully complies with the requirements of Section13(a)or 15(d) of the Securities Exchange Act of 1934; and • the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company for the periods presented therein. Date: November 13, 2013 By: /s/Peng I-Hsiu Peng I-Hsiu Chief Executive Officer (Principal Executive Officer)
